IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA
BILL HAGLER, CHARLES
HAGLER, DEBBIE GRAINGER,               NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellants,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-1361

JAMES T. GRAINGER, JR.
AND DENICE GRAINGER,

      Appellees.


_____________________________/

Opinion filed October 3, 2017.

An appeal from the Circuit Court for Alachua County.
Toby S. Monaco, Judge.

Terry P. Roberts and Mark V. Murray, Tallahassee, for Appellants.

Leonard E. Ireland, Jr., Gainesville, for Appellees.




PER CURIAM.

      AFFIRMED.

WINOKUR, JAY, and M.K. THOMAS, JJ., CONCUR.